Citation Nr: 9907881	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-27 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for shortening of the 
right leg.

3.  Entitlement to an increased rating for reflex sympathetic 
dystrophy of the right lower extremity, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased rating for reflex sympathetic 
dystrophy of the left lower extremity, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to March 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision by the Boston, Massachusetts RO that denied 
entitlement to service connection for a cervical spine 
disability and entitlement to service connection for 
shortening of the right lower extremity.  This matter also 
comes before the Board on appeal from a March 1995 rating 
decision by the Boston, Massachusetts RO that denied 
entitlement to an increased rating for reflex sympathetic 
dystrophy of both lower extremities, evaluated as 10 percent 
disabling.  In July 1998, separate 10 percent ratings for 
reflex sympathetic dystrophy of the right lower extremity and 
reflex sympathetic dystrophy of the left lower extremity were 
assigned and the appeal was continued.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
cervical spine disability is not accompanied by any medical 
evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
cervical spine disability is not plausible.

3.  The claim for entitlement to service connection for 
shortening of the right lower extremity is not accompanied by 
any medical evidence to support that allegation.

4.  The claim for entitlement to service connection for 
shortening of the right lower extremity is not plausible.

5.  The veteran's reflex sympathetic dystrophy of the right 
lower extremity is manifested by significant hypesthesia over 
the right shin, approximating no more than moderate 
impairment.

6.  The veteran's reflex sympathetic dystrophy of the left 
lower extremity is manifested by significant hypesthesia over 
the left shin, approximating no more than moderate 
impairment.


CONCLUSIONS OF LAW

1.  The appellant's claim of service connection for a 
cervical spine disability is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The appellant's claim of service connection for 
shortening of the right lower extremity is not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).

3.  Reflex sympathetic dystrophy of the right lower extremity 
is 20 percent disabling according to applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ § 4.7, 4.40, 4.124a, Diagnostic Codes 8520, 8720 (1998).

4.  Reflex sympathetic dystrophy of the left lower extremity 
is 20 percent disabling according to applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ § 4.7, 4.40, 4.124a, Diagnostic Code2 8520, 8720 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from February 1983 to March 
1986.  A December 1984 service medical record notes that the 
veteran was seen with a three-day history of pain in the back 
of the neck radiating to the shoulders.  Upon examination, 
the neck was tender to palpation and there was discomfort on 
motion.  Assessment was possible muscle strain; the veteran 
was to wear a cervical collar for a week.  All other service 
medical records are negative for complaints or findings 
related to a cervical spine disability or shortening of the 
right lower extremity.  

In addition, service medical records note that the veteran 
was seen on numerous occasions and eventually placed on the 
temporary disability retirement list for bilateral stress 
fractures of the lower extremities with chronic lower 
extremity pain and swelling of unknown etiology.  Service 
connection is currently in effect for reflex sympathetic 
dystrophy of both lower extremities, evaluated under 
Diagnostic Code 8720, neuralgia of the sciatic nerve.

During an April 1986 VA examination, the veteran indicated 
that her private chiropractor had diagnosed slight scoliosis 
and a shortening of the right leg by 3/4 inches.  Upon 
examination, no findings related to shortening of the right 
lower extremity were noted.  The examiner noted no complaints 
or findings of a cervical spine disability.

VA examination reports dated in June 1991 and January 1993 
note no complaints or findings of a cervical spine disability 
or shortening of the right lower extremity.

A February 1995 VA examination report notes the veteran's 
complaints of pain and weakness in her legs, which increased 
with driving and strenuous activity.  She stated that 
sometimes her "leg just lets go," which resulted on one 
occasion in a sprained ankle.  She further complained of 
patches of numbness on the left side of the thigh.  She 
indicated that her skin "is very sensitive just to the 
touch" and that her legs and toes get really cold.  Upon 
examination, mild "modeling" of the left leg with dryness 
of the left anterior thigh and coldness of the left knee were 
noted.  Motor strength was 5/5 except for the left evertor of 
the foot which was 3/5.  Decreased sensation to pinprick was 
noted in the left lateral femoral cutaneous distribution.  
Deep tendon reflexes were 2+ in the right knee, 1+ in the 
left knee, and 2+ and equal in the ankles.  Diagnoses 
included left leg reflex sympathetic dystrophy by history and 
L3-4 and S1 sensory radiculopathy.  The examination report 
notes no complaints or findings of a cervical spine 
disability or shortening of the right lower extremity.

Also of record are VA outpatient treatment reports dated from 
1995 to 1996.  A February 1995 treatment report notes a 
history of stress fractures and a diagnosis of reflex 
sympathetic dystrophy first made in 1985.  Assessment 
included left leg reflex sympathetic dystrophy by history.  A 
March 1995 EMG nerve conduction study report notes an 
impression of absent left lateral femoral cutaneous nerve 
sensory action potential compared to the right side.  The 
rest of the nerve conduction velocity and EMG was normal.  
The veteran was seen in April 1995 with complaints of pain in 
her leg.  Assessment was left lateral femoral anterior 
neuralgia.  The veteran was seen in July 1996 with complaints 
to include pain in the calves and shins.  She indicated that 
she was having "more trouble . . . than she's had in 
years."  These VA outpatient treatment records note no 
complaints or findings of a cervical spine disability or 
shortening of the right lower extremity.

The veteran testified during an April 1996 personal hearing 
that she developed shortening of the right leg during 
military service.  She stated that this shortening is "a 
direct result of the [reflex sympathetic dystrophy]."  

She further testified that she experiences constant pain, 
discomfort, and chronic swelling in the "lower extremities 
from [the] knees down" as a result of her service-connected 
reflex sympathetic neuropathy.  She stated that her lower 
extremities are discolored, "somewhat deadened," and always 
cold.  She noted that she experiences foot drop 
"predominantly on [the] left foot."  The veteran testified 
that, because of her reflex sympathetic dystrophy, she has a 
hard time doing housework and has to rely on her husband to 
help.  In addition, the veteran testified that as a result of 
her service-connected reflex sympathetic dystrophy and the 
shortening of her right leg, she has developed chronic low 
back pain that radiates to the base of the neck.  She noted 
that recent VA treatment for reflex sympathetic dystrophy has 
consisted of the use of a lift in the right shoe, a TENS unit 
and a cervical pillow.

An undated letter from the veteran's supervisor at Kona 
Corporation was received by the RO in April 1996.  The letter 
notes that the veteran was first hired in March 1986, but had 
to resign in June 1986 due to medical problems.  The letter 
further notes that the veteran was rehired in March 1989 and 
"it has been quite obvious to all she has physical 
limitations," including walking with a limp and difficulty 
on the stairs.  The veteran's supervisor noted that she has 
left work "on numerous occasions because of pain and an 
inability to move about freely in an office setting."

The veteran was afforded special VA spine and neurologic 
examinations in May 1998.  The special spine examination 
report notes the veteran's complaints of: a burning pain in 
both shins, left greater than right; tibial tenderness to 
light touch and pressure; occasional cramping in the calves; 
and tenderness and pain over the knees and ankles.  The 
veteran further indicated that at one time she had some 
difficulty with her cervical spine, but this has now cleared.  
Examination revealed that the left side of the pelvis is down 
as compared with the right side.  The left leg measured one 
inch short from the anterior superior spine to the medial 
malleolus.  The circumference of both legs was equal.  There 
was some tenderness to pressure over the tibia bilaterally.  
The examiner stated that the veteran's "symptoms are 
certainly confusing," and diagnosed bilateral, chronic 
anterior tibial compartment syndrome.  The examiner further 
stated that he "did not find any evidence to justify a 
diagnosis of reflex sympathetic dystrophy.  Reflex 
sympathetic dystrophy at any rate would not cause shortness 
of one leg and would have no relationship to any problems 
with the cervical spine, which in this veteran at the present 
time are nonexistent."

The special neurologic examination report notes the veteran's 
complaints of hyperesthesia in her shins.  She indicated that 
any type of exertion causes discomfort in her knees and 
ankles.  The veteran also complained of occasional neck pain 
but "thinks this is due to stress rather than due to her 
related injuries."  Examination revealed no evidence of 
muscle atrophy.  Skin color and tone were normal.  The only 
abnormality noted was significant hyperesthesia over the 
shins.  Impression was reflex sympathetic dystrophy that is 
more likely than not secondary to the stress fractures 
sustained during service.  The examiner stated, "although 
[the veteran] does have cervical strain I do not believe that 
this is related to her reflex sympathetic dystrophy.  I defer 
on whether or not the shortening of her limbs is secondary to 
reflex sympathetic dystrophy to the opinion of the orthopedic 
surgeon."  In a hand-written note at the end of the 
examination report, the veteran's treating physician at the 
Boston VA Medical Center stated that the veteran 

has Reflex Sympathetic Dystrophy treated 
in the past with sympathetic injections.  
She has Lateral Femoral Cutaneous 
Neuropathy by EMG [and] examination.  . . 
. In my opinion, the prior injections may 
mask the Reflex Sympathetic Dystrophy.

Upon review of the examination reports in June 1998, the RO 
requested that the physicians reconcile the diagnoses given.  
In a July 1998 addendum, the VA neurologist stated that the 
veteran 

may well have ant[erior] compartment 
syndrome and an illness in the spectrum 
between causalgia and reflex sympathetic 
dystrophy.  We cannot reconcile the 
differences in opinion [between] 
ortho[pedic] and neuro[logic] [because] I 
believe [the veteran] has a mild [reflex 
sympathetic dystrophy] in addition to an 
ant[erior] compartment syndrome.

By rating decision dated in July 1998, the RO discontinued 
the veteran's 10 percent evaluation for reflex sympathetic 
dystrophy of both lower extremities and assigned separate 10 
percent ratings for reflex sympathetic dystrophy and anterior 
compartment syndrome of the right lower extremity and reflex 
sympathetic dystrophy and anterior compartment syndrome of 
the left lower extremity.

Analysis

Service Connection

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If she has not presented a well-grounded claim, 
her appeal must fail, and there is no duty to assist her 
further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained below, the Board finds 
that the appellant's claims for service connection for a 
cervical spine disability and shortening of the right lower 
extremity are not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995)  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1131.  In addition, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1998).

Cervical Spine Disability

The veteran contends that she has a cervical spine disability 
that is the result of her service-connected reflex 
sympathetic dystrophy.  In the alternative, her 
representative contends that currently diagnosed cervical 
strain was incurred during service.

In the case at hand, the veteran's service medical records 
note that the veteran was treated for possible muscle strain 
of the neck in December 1984.  However, no further complaints 
or findings of cervical strain are noted in the service 
medical records.  A 1998 VA examination report reflects the 
presence of cervical strain many years after service, but 
does not medically link it to service.

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  It has been alleged 
that the veteran has a cervical spine disability related to 
service, but she has failed to submit competent medical 
evidence to support these allegations.  Absent any competent 
medical evidence showing a relationship between the recently 
demonstrated cervical strain and the problems experienced 
during service, the Board finds that a well-grounded claim of 
service connection has not been presented.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994); Caluza, supra.

In addition, no evidence has been submitted which tends to 
show that a current cervical spine disability is proximately 
due to or the result of the veteran's service-connected 
reflex sympathetic dystrophy.  38 C.F.R. § 3.310(a).  
Evidence of post-service cervical spine disability is first 
shown in a May 1998 VA special neurological examination 
report.  The VA neurologist specifically stated that the 
veteran's cervical strain was not related to her reflex 
sympathetic dystrophy.  In addition, a VA orthopedic examiner 
opined that reflex sympathetic dystrophy would have no 
relationship to any problems with the cervical spine.  
Although the veteran claims a relationship between her 
current cervical strain and her service-connected reflex 
sympathetic dystrophy, these assertions may not be considered 
probative evidence as to the etiology of her current disorder 
and are thus not competent medical evidence.  When the 
question involves matters that require special experience or 
special knowledge, as medical causation, lay evidence is not 
capable of providing a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Absent the presentation of some competent evidence that in 
some fashion attributes a current cervical spine disability 
to military service, the veteran's claim may not be 
considered well grounded.

Shortening of the Right Lower Extremity

The veteran contends that she has shortening of the right 
lower extremity that is the result of her service-connected 
reflex sympathetic dystrophy.  In the alternative, she 
contends that shortening of the right lower extremity was 
incurred in service.

In the case at hand, no evidence has been submitted which 
tends to show that shortening of the right lower extremity 
was present in service or that the veteran presently has 
shortening of the right lower extremity that is proximately 
due to or the result of her service-connected reflex 
sympathetic dystrophy.  38 C.F.R. § 3.310(a).  During an 
April 1986 VA examination, the veteran indicated that her 
chiropractor indicated that she had scoliosis and shortening 
of her right leg.  Although the veteran claims a relationship 
between shortening of the right lower extremity and her 
service-connected reflex sympathetic dystrophy, these 
assertions by a lay person without medical training, may not 
be considered probative evidence as to the etiology of any 
current disorder and are thus not competent medical evidence.  
When the question involves matters that require special 
experience or special knowledge, as medical causation, lay 
evidence is not capable of providing a medical opinion.  See 
Espiritu, supra.

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  The veteran says that 
she has shortening of the right lower extremity that is 
related to service, but she has failed to submit competent 
medical evidence to support her allegations.  In a May 1998 
VA examination report, the examiner stated that reflex 
sympathetic dystrophy would not cause the shortness of one 
leg.  Without competent medical evidence showing that the 
veteran presently experiences disability that has a nexus to 
service, her claim may not be considered well grounded and 
therefore must be denied.  Brammer, supra. 

Increased Ratings for Reflex Sympathetic Dystrophy

The veteran contends that her service-connected reflex 
sympathetic dystrophy disabilities are more disabling than 
currently evaluated.  Initially, the Board finds that the 
veteran's claims are well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, she has submitted 
claims that are plausible-capable of substantiation.  
Murphy, supra, Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Moreover, it appears that the evidence has been 
fully developed and the RO has complied with its duty to 
assist the veteran in the development of that evidence.  On 
the basis of the entire record, the Board finds that 
increased ratings are warranted for the veteran's service-
connected reflex sympathetic dystrophy involving both legs.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998). 
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's reflex sympathetic dystrophy disabilities are 
rated in accordance with 38 C.F.R. Part 4, Diagnostic Code 
8720, neuralgia of the sciatic nerve.  Under that code, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the sciatic nerve.  A 20 percent evaluation requires 
moderate incomplete paralysis.  A 40 percent evaluation 
requires moderately severe incomplete paralysis.  A 60 
percent evaluation requires severe incomplete paralysis, with 
marked muscle atrophy.  An 80 percent evaluation requires 
complete paralysis of the sciatic nerve, with foot dangles 
and drops, no active movement possible of the muscles below 
the knee, flexion of the knee weakened or lost.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8720.

The Board notes that with respect to incomplete paralysis of 
the  peripheral nerves, the Rating Schedule provides as 
follows:  

The term "incomplete paralysis" with this 
and other peripheral nerve injuries 
indicates a degree of lost or impaired 
function substantially less that the type 
pictured for complete paralysis given 
with each nerve . . . .  When the 
involvement is wholly sensory, the rating 
should be for the mild, or at most, the 
moderate degree.

38 C.F.R. § 4.124a (discussing diseases of the peripheral 
nerves).

When determining functional disability, the VA has a duty to 
include an evaluation of the veteran's pain.  In 38 C.F.R. 
§ 4.40, it is noted that "[w]eakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled."  The regulation goes 
on to instruct that dysfunction due to pain must be supported 
by adequate pathology and visible behavior of the claimant.  
Id.

Here, a May 1998 VA examination report notes that the veteran 
has significant hypesthesia over both shins.  The veteran has 
stated that pain and weakness in her legs increases with 
driving and strenuous activity.  She has further stated that 
her reflex sympathetic dystrophy significantly impairs her 
ability to do housework.  In view of the foregoing, the Board 
concludes that the severity of the manifestations of reflex 
sympathetic dystrophy and the functional limitations imposed 
by the disability exceed the level of disability contemplated 
by the current 10 percent evaluations, and more nearly 
approximate the criteria pertaining to moderate incomplete 
paralysis, which warrants a 20 percent evaluation for each 
lower extremity.  Evaluations greater than 20 percent for 
either lower extremity are warranted under 38 C.F.R. 
§ 4.124a, as the involvement is wholly sensory.  


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for shortening of the right 
lower extremity is denied.

Entitlement to an increased 20 percent rating for reflex 
sympathetic dystrophy of the right lower extremity is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an increased 20 percent rating for reflex 
sympathetic dystrophy of the left lower extremity is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

